•..
      United    States                    Forest                   Rocky                     P.O. .l:lOX: 25J.~7
      Department           of             Service                  Mountain                  Lakewood,     co    80225-0127
      Agriculture                                                  Region                    Deli•ery:       740 Simms St.
                                                                                             Gel.den, co 80414

                                                                                      File   Code:    2660

                                                                                             Date:    February   13,   1995

      Charles    P. Davie, State Supervisor
      Ecological    Service
      Fish and Wildlife     Service
      2617 East Lincolnway
      CMyenne,             WY 82001


      Dear Mr. Davis:

      We are in the process of prepa.ring           a National Policy on bear baiting          which is
      to be published       in the Federal Register       in 11,.te February   1995. A copy of the
      policy    was sent you by FAX earlie~.          For Wyoming, on National        Forest   System
      lands. Che policy would mean that bear baiting               would be adlllinisterad     through
      the State's     regulations    on baiting.      We had prepared      an Environmental
      Assessnient    (EA) to addre&s .bear baiting        in the spring of 1993.        A Biological
      Bvaluation     (SE) was.prepared      iu conjunction     with the BA to address listed
      species,    primarily     the griz~ly   bear.    You issued a Biological        Opinion {BO) on
      Al)ril 14, 1s,3, oo the EA and BE which basically              found none of the alternative
      are likely co jeopardize         the continued existence       of the grizzly bear.         To
      lllinimi~e the possibility       of incidental    take,   the Fish and Wildlife        Service
      :recooanended two reasonable       and pni.dent measures.

      As a result     of the ~itigation      11\easures in the EA and the re~onable          and prudent
      alternatives     in the BO, we implemented a closure          order prohibiting       the use of
      bait    for black beo.r hunting in the grizzly         bear recovery    1:one, itJ. the food
      restriction     areas on the Wind RiTer Ranger District,           Shoshone National      Forest,
      and p:i:-ohibited hunting of black bea.r&1 with non-nacural          bait& in grigzly      habitat
      not covered by the other closure orders.             Tbe ll:A was rescinded    but the closure
      orders are still      in effect.     l'.n accord&.ncQ with one of the c:Ot\serva.tion
      reconmendations,      an ad.dieional     area on the Greybull District,       Shoshone National
      Fo:rest, has been cl0$ed since the 'BO was issued.             Copies of the orders are
      enclosed.

      In reviewing tbe BE, BO, state regulations       on baiting,    and the closure   orders,
      it ie our opinion     that the National  ~olicy,   when i~sued,   •ould not change the
      conditions   or situations    that were present when the original      BO was issued.      We
      plan to continue with the closure order; that are in place and will work with
      the Wyoming Game and Fish :Dep~tmQnt       if changes in their    regulations   on baiting
      ~re proposed.

      ~e ask        that        you   review      th~   original     Min      light  of this    proposed new policy,
      and the actions we have taken, to detenaine                                if you concur that the actions      we
      have taken to proteet the gri.z:zly bear are                             still  adequate.

       Sincerely,


       /s/Tom L. 'Ih~son                  (for)
       BLifi.ABBTHBSTILL
       Regional  Forester

       Enclosure




                                                                               Plaintiffs' Ex. 4, Case No. 1:19-cv-00203-CWD
